Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 1 of 17 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

COOLTVNETWORK.COM, INC.,

                      Plaintiff,

       v.                                        CIVIL ACTION NO.

FACEBOOK, INC.,                                  JURY TRIAL DEMANDED

               Defendant.


                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff CoolTVNetwork.com, Inc. (“Plaintiff”), by and through its undersigned counsel,

files this Original Complaint against Defendant Facebook, Inc. (“Defendant”) as follows:

                                   NATURE OF THE ACTION

       1.      This is a patent infringement action to stop Defendant’s infringement of United

States Patent No. 7,162,696 (“the ‘696 patent”) entitled “Method and System for Creating, Using

and Modifying Multifunctional Website Hot Spots”. A true and correct copy of the ‘696 patent is

attached hereto as Exhibit A. Plaintiff is the owner by assignment of the ‘696 patent. Plaintiff

seeks monetary damages and injunctive relief.

                                            PARTIES

       2.      Plaintiff is a limited liability company having a principal place of business located

at 17731 N.W. 14th CT. Miami, Florida 33169.

       3.      Upon information and belief, Defendant is a corporation organized and existing

under the laws of the State of Delaware with a principal place of business located at 1 Hacker Way,

Menlo Park, California 94025. Defendant can be served with process by serving Corporation

Service Company, 251 Little Falls Drive, Wilmington, DE 19808.




                                             1
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 2 of 17 PageID #: 2




                                  JURISDICTION AND VENUE

         4.     This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285.

         5.     This Court has subject matter jurisdiction over this case for patent infringement

under 28 U.S.C. §§ 1331 and 1338(a).

         6.     The Court has personal jurisdiction over Defendant because Defendant is present

within or has minimum contacts within the State of Delaware and the District of Delaware;

Defendant has purposefully availed itself of the privileges of conducting business in the State of

Delaware and in the District of Delaware; Defendant has sought protection and benefit from the

laws of the State of Delaware; Defendant regularly conducts business within the State of Delaware

and within the District of Delaware; and Plaintiff’s cause of action arises directly from Defendant’s

business contacts and other activities in the State of Delaware and in the District of Delaware.

Further, this Court has personal jurisdiction over Defendant because it is incorporated in Delaware

and has purposely availed itself of the privileges and benefits of the laws of the State of Delaware.

         7.     More specifically, Defendant, directly and/or through intermediaries, ships,

distributes, uses, offers for sale, sells, and/or advertises products and services in the United States,

the State of Delaware, and the District of Delaware including but not limited to the Accused

Instrumentalities as detailed below. Upon information and belief, Defendant has committed patent

infringement in the State of Delaware and in the District of Delaware. Defendant solicits and has

solicited customers in the State of Delaware and in the District of Delaware. Defendant has paying

customers who are residents of the State of Delaware and the District of Delaware and who each

use and have used the Defendant’s products and services in the State of Delaware and in the

District of Delaware.




                                                   2
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 3 of 17 PageID #: 3




       8.      Venue is proper in the District of Delaware pursuant to 28 U.S.C. §§ 1400(b). On

information and belief, Defendant is incorporated in this district and has directly and/or indirectly

committed acts of patent infringement in this district.

                            COUNT I – PATENT INFRINGEMENT

       9.      Plaintiff refers to and incorporates herein the allegations of Paragraphs 1-8 above.

       10.     The ‘696 patent was duly and legally issued by the United States Patent and

Trademark Office on January 9, 2007 after full and fair examination. Plaintiff is the owner by

assignment of the ‘696 patent and possesses all rights of recovery under the ‘696 patent, including

the exclusive right to sue for infringement and recover past damages and obtain injunctive relief.

       11.     Defendant owns, uses, operates, advertises, controls, sells, and otherwise provides

systems, methods and apparatus that infringe the ‘696 patent. The ‘696 patent provides, among

other things, “a Multifunctional Hot Spot method comprising: defining at least one hot spot by a

communication with instructions stored on a tangible retaining medium; accessing at least one of

the hot spots from a globally accessible network; performing at least one of a plurality of

predetermined functions executed with the selection of each particular hot spot; wherein said hot

spots reside on and are accessible from a digital video or audio file; wherein said predetermined

functions are selected from a mode control; wherein the mode control comprises a plurality of

modes; wherein the plurality of modes comprise a shop mode, a bid mode, an interact mode, an

entertainment mode, and a link mode; wherein a specific mode is selected by a user through an

expandable graphical user interface bar; wherein said specific mode further toggles based on time

stamps in said digital video or digital audio file; wherein said hot spots are visualized by outlines,

shading, or illumination or a combination of each, at a predetermined area on the display; wherein

said Multifunctional Hot Spot apparatus is made to reside on and is executing on a computing




                                                  3
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 4 of 17 PageID #: 4




system; selecting and activating at least one of said predetermined functions by clicking on each

particular Multifunctional Hot Spot.”

       12.     Defendant has been and is now infringing the ‘696 patent in the State of Delaware,

in this judicial district, and elsewhere in the United States, by, among other things, directly or

through intermediaries, making, using, importing, testing, providing, supplying, distributing,

selling, and/or offering for sale systems, methods and apparatus (including, without limitation, the

Defendant’s products including Instagram Stories Ads and related functionality identified herein

as the “Accused Instrumentality”) that provide a methods, apparatus and systems for creating,

using and modifying multifunctional website hotspots including software that identifies, programs

and activates hot spots with a plurality of functions wherein the functions include a shopping mode

for selecting and purchasing items on a website or in a video, a digital call mode for facilitating

videoconferencing and telephone calls over a globally accessible network, a digital storage area

for selecting, retrieving and playing selected digital media files, a bid mode that facilitates audio

and video communication during multi-task communication interface for conducting an auction

and/or accepting bids, an interact mode for communicating a user with a live streamed digital

media file, a link mode for directly linking to pre-identified URL addresses and an entertain mode

for retrieving and activating digital media files, wherein the functions are selected based on user

inputs or predetermined parameters and are activated by clicking a predetermined hot spot, covered

by at least claim 17 of the ‘696 patent to the injury of CoolTVNetwork.com, Inc. Defendant is

directly infringing, literally infringing, and/or infringing the ‘696 patent under the doctrine of

equivalents. Defendant is thus liable for infringement of the ‘696 patent pursuant to 35 U.S.C. §

271.




                                                 4
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 5 of 17 PageID #: 5




          13.   Defendant has induced and continues to induce infringement of the ‘696 patent by

intending that others use, offer for sale, or sell in the United States, products and/or methods

covered by one or more claims of the ‘696 patent, including, but not limited to, methods, systems,

and apparatus for creating, using and modifying multifunctional website hot spots. Defendant

provides these products to others, such as customers, resellers and end-use consumers who, in turn,

use, offer for sale, or sell in the United States these methods, systems, and apparatus for creating,

using and modifying multifunctional website hot spots that infringe one or more claims of the ‘696

patent.

          14.   Defendant indirectly infringes the ‘696 patent by inducing infringement by others,

such as resellers, customers and end-use consumers, in accordance with 35 U.S.C. § 271(b) in this

District and elsewhere in the United States. Direct infringement is a result of the activities

performed by the resellers, customers and end-use consumers of the mobile banking functionality,

including methods, systems, and apparatus for creating, using and modifying multifunctional

website hot spots.

          15.   Defendant received notice of the ‘696 patent at least as of the date this lawsuit was

 filed.

          16.   Defendant affirmative acts of providing and/or selling the methods, systems, and

 apparatus for creating, using and modifying multifunctional website hot spots, including

 manufacturing and distributing, and providing instructions for using the methods, systems, and

 apparatus for creating, using and modifying multifunctional website hot spots in their normal and

 customary way to infringe one or more claims of the ‘696 patent. Defendant performs the acts

 that constitute induced infringement, and induce actual infringement, with the knowledge of the

 ‘696 patent and with the knowledge or willful blindness that the induced acts constitute




                                                  5
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 6 of 17 PageID #: 6




infringement.

      17.     Defendant specifically intends for others, such as resellers, customers and end-use

consumers, to directly infringe one or more claims of the ‘696 patent, or, alternatively, has been

willfully blind to the possibility that its inducing acts would cause infringement. By way of

example, and not as limitation, Defendant induces such infringement by its affirmative action by,

among other things: (a) providing advertising on the benefits of using the Accused

Instrumentalities’ functionality; (b) providing information regarding how to use the Accused

Instrumentalities’ functionality; (c) providing instruction on how to use the Accused

Instrumentalities’ functionality; and (d) providing hardware and/or software components

required to infringe the claims of the ‘696 patent.

      18.     Accordingly, a reasonable inference is that Defendant specifically intends for

others, such as resellers, customers and end-use consumers, to directly infringe one or more

claims of the ‘696 patent in the United States because Defendant has knowledge of the ‘696

patent at least as of the date this lawsuit was filed and Defendant actually induces others, such as

resellers, customers and end-use consumers, to directly infringe the ‘696 patent by using, selling,

and/or distributing, within the United States, methods, systems, and apparatus for creating, using

and modifying multifunctional website hot spots.

      19.     As a result of Defendant acts of infringement, Plaintiff has suffered and will

continue to suffer damages in an amount to be proved at trial.

      20.     Defendant continues advising, encouraging, or otherwise inducing others to use the

systems, methods, and apparatus claimed by the ‘696 patent to the injury of Plaintiff. Since at

least the filing date of the Original Complaint, Defendant has had knowledge of the ‘696 patent,

and by continuing the actions described above, has specific intent to induce infringement of the




                                                6
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 7 of 17 PageID #: 7




‘696 patent pursuant to 35 U.S.C. § 271(b), and has further contributed to said infringement of

the ‘696 patent by their customers by providing them with the Accused Instrumentalities so that

their customers could directly infringe the ‘696 patent.

      21.    Claim 17 of the ‘696 patent, claims:

A Multifunctional Hot Spot method comprising:




                                               7
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 8 of 17 PageID #: 8




defining at least one hot spot by a communication with instructions stored on a tangible retaining
medium;




                                                8
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 9 of 17 PageID #: 9




accessing at least one of the hot spots from a globally accessible network;




performing at least one of a plurality of predetermined functions executed with the selection of
each particular hot spot;




                                                9
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 10 of 17 PageID #: 10




 wherein said hot spots reside on and are accessible from a digital video or audio file;




 wherein said predetermined functions are selected from a mode control;




                                                 10
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 11 of 17 PageID #: 11




 wherein the mode control comprises a plurality of modes;




wherein the plurality of modes comprise a shop mode, a bid mode, an interact mode, an
entertainment mode, and a link mode;




                                              11
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 12 of 17 PageID #: 12




 wherein a specific mode is selected by a user through an expandable graphical user interface bar;




                                               12
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 13 of 17 PageID #: 13




 wherein said specific mode further toggles based on time stamps in said digital video or digital
 audio file;




                                                13
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 14 of 17 PageID #: 14




 wherein said hot spots are visualized by outlines, shading, or illumination or a combination of
 each, at a predetermined area on the display;




 wherein said Multifunctional Hot Spot apparatus is made to reside on and is executing on a
 computing system;




           SOURCE       //                /




                                                14
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 15 of 17 PageID #: 15




 selecting and activating at least one of said predetermined functions by clicking on each
 particular Multifunctional Hot Spot.




         22.   Defendant’s aforesaid activities have been without authority and/or license from

  Plaintiff.

         23.   To the extent any marking was required by 35 U.S.C. § 287, Plaintiff and all

predecessors in interest to the ‘696 patent complied with all marking requirements under 35 U.S.C.

§ 287.

         24.   Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of the Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. § 284.

                                        JURY DEMAND

               Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

Civil Procedure.




                                                15
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 16 of 17 PageID #: 16




                                    PRAYER FOR RELIEF

               Plaintiff respectfully requests that the Court find in its favor and against the

Defendant, and that the Court grant Plaintiff the following relief:

           A. a judgment that Defendant directly and/or indirectly infringes one or more
              claims of the ‘696 patent;

           B. award Plaintiff damages in an amount adequate to compensate Plaintiff for
              Defendant’s infringing products’ infringement of the claims of the ‘696 patent, but
              in no event less than a reasonable royalty, and supplemental damages for any
              continuing post-verdict infringement until entry of the final judgment with an
              accounting as needed, under 35 U.S.C. § 284;

           C. award Plaintiff pre-judgment interest and post-judgment interest on the damages
              awarded, including pre-judgment interest, pursuant to 35 U.S.C. § 284, from the
              date of each act of infringement of the ‘696 patent by Defendant to the day a
              damages judgment is entered, and an award of post-judgment interest, pursuant to
              28 U.S.C. § 1961, continuing until such judgment is paid, at the maximum rate
              allowed by law; and an accounting of all damages not presented at trial;

           D. a judgment and order finding this to be an exceptional case and requiring defendant
              to pay the costs of this action (including all disbursements) and attorneys’ fees,
              pursuant to 35 U.S.C. § 285;

           E. award a compulsory future royalty for the ‘696 patent; and award such further relief
              as the Courts deems just and proper.


 Dated: February 11, 2019                             Respectfully submitted,

                                                      DEVLIN LAW FIRM LLC

                                                      /s/ Timothy Devlin
                                                      Timothy Devlin (No. 4241)
                                                      1306 N. Broom Street, 1st Floor
                                                      Wilmington, DE 19806
                                                      Phone: (302) 449-9010
                                                      Fax: (302) 353-4251
                                                      tdevlin@devlinlawfirm.com




                                                 16
Case 1:19-cv-00292-LPS-JLH Document 1 Filed 02/11/19 Page 17 of 17 PageID #: 17




                                           Austin Hansley
                                           (pro hac vice application forthcoming)
                                           Texas Bar No.: 24073081
                                           HANSLEY LAW FIRM, PLLC
                                           13355 Noel Rd. STE 1100
                                           Dallas, Texas 75240
                                           Telephone: (972) 528-9321 Ext. 1000
                                           Facsimile: (972) 370-3559
                                           Email: ahansley@hansleyfirm.com

                                           ATTORNEYS FOR PLAINTIFF
                                           COOLTVNETWORK.COM, INC.




                                      17
